          Case 3:20-cv-00042-MEM Document 28 Filed 05/08/20 Page 1 of 13



The Employment Law Firm
Cynthia L. Pollick, LLM                                Attorney for Plaintiff
I.D. No.: 83826
363 Laurel Street
Pittston, PA 18640
(570) 654-9675



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LAWRENCE J. KANSKY                :
                                  :
                    Plaintiff     :
                                  :              CIVIL ACTION – LAW
  -v-                             :
                                  :             JURY TRIAL DEMANDED
LUZERNE COUNTY, LUZERNE           :
COUNTY SHERIFF’S DEPARTMENT :
and LUZERNE COUNTY SHERIFF        :
BRIAN SZUMSKI, Individually and in:
his Official Capacity             :
                                  :
                    Defendants    :                  NO.     20-42

                          SECOND AMENDED COMPLAINT

        NOW comes the Plaintiff, LAWRENCE J. KANSKY, by his attorney,

Cynthia L. Pollick, Esquire, and files the following Second Amended Complaint

against Defendants and avers as follows:

        1.       Plaintiff, LAWRENCE J. KANSKY, is competent adult individual

who resides in Luzerne County, Pennsylvania.

        2.       Defendant, LUZERNE COUNTY, is a governmental entity with a

principal office at 200 North River Street, Wilkes-Barre, Pennsylvania.




                                         1
       Case 3:20-cv-00042-MEM Document 28 Filed 05/08/20 Page 2 of 13




      3.    Defendant, LUZERNE COUNTY SHERIFF’S DEPARTMENT, is a

governmental entity with a principal office at 200 North River Street, Wilkes-

Barre, Pennsylvania.

      4.    Defendant, LUZERNE COUNTY SHERIFF BRIAN SZUMSKI, is the

Sheriff for Luzerne County with a principal office at 200 North River Street,

Wilkes-Barre, Pennsylvania.

      5.    At all times hereto, Defendant SHERIFF BRIAN SZUMSKI, was an

official policymaker and made the official decision to revoke Plaintiff’s License

to Carry a Firearm, retaliate against him for his free speech, failed to provide

due process and violated Plaintiff’s Second Amendment rights.

      6.    At all times material hereto, Defendant BRIAN SZUMSKI was a

servant, agent, and/or employee of Defendant LUZERNE COUNTY, and was

acting under color of state law when he engaged in official policy, custom, and

decision to violate Plaintiff’s First Amendment right of Free Speech, Second

Amendment, and the 14th Amendment rights.

      7.    Defendant, LUZERNE COUNTY and LUZERNE COUNTY SHERIFF’S

DEPARTMENT, failed to train its officials and personnel not to retaliate

against a citizen who engaged in free speech, to provide due process and

adhere to the Constitution and Bill of Rights regarding the License to Carry a

Firearm.


                                       2
       Case 3:20-cv-00042-MEM Document 28 Filed 05/08/20 Page 3 of 13




      8.     Defendant, LUZERNE COUNTY and LUZERNE COUNTY SHERIFF’S

DEPARTMENT, have acquiesced in all actions taken by its public officials and

personnel since they have knowledge of the same yet have refused to remedy

the situation.

                                    JURSIDICTION

      9.     This suit is brought and jurisdiction lies based on a federal

question. 28 U.S.C. § 1331. This suit is brought pursuant to the 42 U.S.C. §

1983 for constitutional violations of Plaintiff’s rights pursuant to the First,

Second and Fourteenth Amendments.

                                 COUNT I
                      FIRST AMENDMENT RETALIATION
                         PLAINTIFF V. DEFENDANTS

      10.    Paragraphs 1-9 above are incorporated herein by reference as if

fully set forth herein at length.

      11.    Plaintiff, LAWRENCE J. KANSKY, is a citizen who possessed a

License to Carry a Firearm Permit No. 34728 issued by DEFENDANT

LUZERNE COUNTY SHERIFF’S DEPARTMENT.

      12.    On or about May 21, 2019, Plaintiff called 911 several times

regarding the need for assistance related to an injured raccoon that was

located near 72 W. North Street, Wilkes-Barre, Pennsylvania, starting at 5:37




                                         3
       Case 3:20-cv-00042-MEM Document 28 Filed 05/08/20 Page 4 of 13




am and continued to do so during the next 8 hours with absolutely no

response from law enforcement.

       13.   On or about May 21, 2019, after waiting 8 hours for assistance

from law enforcement, Plaintiff used his legally issued firearm to shoot at a

raccoon, which was suffering, injured, possibly had rabies or other diseases,

which was a potential danger to the public.

       14.   On or about June 3, 2019, Plaintiff was charged with two (2)

counts of recklessly engaging another person, disorderly conduct and

unlawful acts concerning taking of furbearers.

       15.   On or about June 26, 2019, Plaintiff spoke out to a local media

outlets, including the Citizen’s Voice newspaper, related to the charges that

were    filed   against   him.   https://www.citizensvoice.com/news/lawyer-

charged-for-raccoon-mercy-killing-1.2501354

       16.   Specifically, Plaintiff stated that “when a wild animal is wounded,

they are very dangerous animal” and admitted that he shot the injured and

dying raccoon. Additionally, Plaintiff stated publicly as a citizen that “I shot it

to put it out of its misery and to protect the public”.

       17.   Plaintiff was protesting the fact that he was charged, and the

entire article surrounded the lack of police response since it describes how

Plaintiff waited and called 911 several times seeking assistance to no avail.


                                         4
       Case 3:20-cv-00042-MEM Document 28 Filed 05/08/20 Page 5 of 13




      18.   Plaintiff described for the media how the raccoon made “crying

noises” and that the raccoon had “completely crushed” legs and that “[w]hen a

wild animal is wounded, they are a very dangerous animal”.

      19.   Additionally, Plaintiff told the media that “[e]verything I did, I

made as safe as I was trained to do”, nonetheless, the police charged him

criminally anyway.

      20.   The fact that Plaintiff’s comments were published shows the

community was interested in a “[l]awyer charged for raccoon mercy killing”.

https://www.citizensvoice.com/news/lawyer-charged-for-raccoon-mercy-

killing-1.2501354

      21.   The very next day, June 27, 2019, Defendant LUZERNE COUNTY

SHERIFF BRIAN SZUMSKI revoked Plaintiff’s License to Carry a Firearm

without any pre or post due process and in violation of the Second

Amendment, which provides all citizens with the right to bear arms in

retaliation for having spoken as a citizen to the local press.

      22.   Additionally, Defendant LUZERNE COUNTY SHERIFF BRIAN

SZUMSKI threatened that criminal charges would be filed against Plaintiff if he

did not relinquish his License to Carry a Firearm within five (5) days.

      23.   On July 3, 2019, Plaintiff relinquished his License to Carry a

Firearm to Defendant LUZERNE COUNTY SHERIFF’S DEPARTMENT.


                                         5
        Case 3:20-cv-00042-MEM Document 28 Filed 05/08/20 Page 6 of 13




       24.    On or about December 15, 2019, Plaintiff received the esteemed

Animal Rights Award from Tracy’s Hope Hospice and Animal Rescue for his

brave actions of protecting himself and the community from a wild and

dangerous animal.

       25.    Defendants were aware of Plaintiff’s protected activities and

retaliated against him causing him mental anxiety, stress and sleeplessness, and a

continued campaign of harassment for having exercised his constitutional right

to bear arms and exercise free speech.

       WHEREFORE, Plaintiff seeks all remedies available pursuant to U.S.C. §

1983, including but not limited to compensatory damages, emotional distress,

and punitive damages against Individual Defendants only, attorney fees and

costs, pre- and post- interest, delay damages and any other relief that a jury

finds fit.

                                 COUNT II
             FACIAL AND AS APPLIED CHALLENGE TO DEFENDANTS’
               POLICY OF REVOCATION OF A LICENSE TO CARRY
                  A FIREARM IS VAGUE AND OVERLY BROAD
                         PLAINTIFF V. DEFENDANTS

       26.    Plaintiff, KANSKY, hereby incorporates by reference paragraphs

one (1) through twenty-five (25) above as if set forth herein at length.




                                         6
       Case 3:20-cv-00042-MEM Document 28 Filed 05/08/20 Page 7 of 13




      27.   Defendants’ policy that revokes a licensed firearm is vague since it

does not define “a person whose character/reputation indicates a danger to

public safety”.

      28.   Defendants’ revocation of a licensed firearm policy fails to put

citizens on notice of what consists “a person whose character/reputation

indicates a danger to public safety” and provides insufficient standards for

enforcement of such policy.

      29.   Defendants’ revocation of a licensed firearm policy is vague when

citizens must guess at its meaning for revocation.

      30.   Defendants’ revocation of a licensed firearm policy is facially

overbroad since it does not provide any guidelines of what consists “a person

whose character/reputation indicates a danger to public safety” and does not

state that a criminal conviction is required before revoking a citizen’s license

to carry a firearm.

      31.   Defendants’ letter revoking Plaintiff’s license to carry a firearm

did not provide any evidence or notice of why his license to carry a firearm

was revoked.

      32.   Defendants’ revocation of a licensed firearm policy may cause

people to refrain from speaking to the media about being wrongfully




                                       7
       Case 3:20-cv-00042-MEM Document 28 Filed 05/08/20 Page 8 of 13




criminally charged if Defendants’ policy causes not only him, but others to

stop defending oneself against wrongfully brought criminal charges.

      33.   Defendants’ revocation of a licensed firearm policy reaches too

much expression that is protected by the Constitution since Plaintiff was

speaking to the media about being wrongfully criminally charged.

      34.   Defendants’ revocation of a licensed firearm policy sweeps too

much expression since it allows Defendants to revoke a citizen’s license to

carry a firearm without a criminal conviction of a dangerous act.

      WHEREFORE, Plaintiff seeks all remedies available pursuant to U.S.C. §

1983, including but not limited to reinstatement of Plaintiff’s License to Carry

a Firearm, compensatory damages, emotional distress, and punitive damages

against Individual Defendants only, attorney fees and costs, pre- and post-

interest, delay damages and any other relief that a jury finds fit.

                             COUNT III
        VIOLATION OF PLAINTIFF’S SECOND AMENDMENT RIGHTS
          AS-APPLIED CHALLENGE LUZERNE COUNTY POLICY ON
            REVOCATION OF A LICENSE TO CARRY A FIREARM
                      PLAINTIFF V. DEFENDANTS

      35.   Plaintiff, KANSKY, hereby incorporates by reference paragraphs

one (1) through thirty-four (34) above as if set forth herein at length.




                                        8
       Case 3:20-cv-00042-MEM Document 28 Filed 05/08/20 Page 9 of 13




      36.   Defendants did not have good cause to revoke Plaintiff’s License

to Carry Firearm because Plaintiff had not been convicted of the alleged

crimes he was charged with that occurred on or about May 21, 2019.

      37.   The alleged crimes did not have any victims.

      38.   Plaintiff was not accused of committing violent acts against any

person.

      39.   None of the charges filed were felonies.

      40.   Defendants did absolutely no investigation into whether Plaintiff

was a “danger to public safety”.

      41.   Plaintiff graduated with Honors from University of Baltimore with

his Juris Doctorate and was admitted to practice law in Pennsylvania in

October 31, 2011.

      42.   Being a practicing lawyer with no public history of discipline,

Plaintiff did not have the character or reputation that he would act in a

manner dangerous to public safety or he never would have received his

license to practice law because he is law abiding citizen.

      43.   Plaintiff has never been convicted of a violent act.

      44.   Plaintiff’s possession of a firearm is for protection of hearth, home

and self-defense.

      45.   Plaintiff has been married for several years and is a religious man.


                                        9
      Case 3:20-cv-00042-MEM Document 28 Filed 05/08/20 Page 10 of 13




      46.   On June 27, 2019, Plaintiff had been a licensed lawyer for over 7

½ years, and to achieve that license from the Commonwealth of Pennsylvania,

he had to undergo an extensive background check.

      47.   By being admitted to the practice of law, Plaintiff proves that he is

not violent or dangerous.

      48.   Plaintiff is no different than any other law-abiding citizen and

poses no threat to society.

      49.   Defendants had a policy and custom that allowed Defendant

LUZERNE COUNTY SHERIFF BRIAN SZUMSKI to revoke Plaintiff’s License to

Carry a Firearm without giving due process for the alleged reason that “[a]

person whose character/reputation indicates danger to public safety” without

any proof nor a criminal conviction along with others.

      WHEREFORE, Plaintiff seeks all remedies available pursuant to U.S.C. §

1983, including but not limited to reinstatement of Plaintiff’s License to Carry

a Firearm, compensatory damages, emotional distress, and punitive damages

against Individual Defendants only, attorney fees and costs, pre- and post-

interest, delay damages and any other relief that a jury finds fit.




                                        10
      Case 3:20-cv-00042-MEM Document 28 Filed 05/08/20 Page 11 of 13




                                COUNT IV
               VIOLATION OF PLAINTIFF’S DUE PROCESS RIGHTS
                        PLAINTIFF V. DEFENDANTS

      50.   Plaintiff, KANSKY, hereby incorporates by reference paragraphs

one (1) through forty-nine (49) above as if set forth herein at length.

      51.   Through the Second Amendment, Plaintiff had a property right to

his License to Carry a Firearm.

      52.   Prior to Plaintiff’s revocation of his License to Carry a Firearm,

Defendants were required to provide due process, which included notice,

explanation of the evidence against him and an opportunity to rebut the same.

      53.   Defendants never provided that pre-deprivation due process nor

provided any post-deprivation relief.

      54.   No post-deprivation process would remedy Plaintiff’s pre-

deprivation.

      WHEREFORE, Plaintiff seeks all remedies available pursuant to Section

1983 and Second Amendment, including but not limited to reinstatement of

Plaintiff’s License to Carry a Firearm, emotional distress, punitive damages

against individuals only, injunction against future acts, attorney fees and costs,

pre- and post- interest, and delay damages.




                                        11
      Case 3:20-cv-00042-MEM Document 28 Filed 05/08/20 Page 12 of 13




                               COUNT V
               UNCONSTITUTIONAL POLICY IN VIOLATION OF
                PLAINTIFF’S SECOND AMENDMENT RIGHTS
                      PLAINTIFF V. DEFENDANTS

      55.    Paragraphs 1-54 above are incorporated herein by reference as if

fully set forth herein at length.

      56.    LUZERNE       COUNTY     and       LUZERNE    COUNTY   SHERIFF

DEPARTMENT has a policy that allows for the revocation of citizens’ License

to Carry a Firearm without giving due process using the alleged reason that

“[a] person whose character/reputation indicates danger to public safety”

without any proof nor a criminal conviction.

      57.    This policy falls within the core of the Second Amendment; and

therefore, must be stricken.

      WHEREFORE, Plaintiff seeks the elimination of said policy as

unconstitutional and an injunction ceasing the implementation of said policy,

attorney fees and costs.

      A jury trial is demanded on all claims.

                                     By: s/ Cynthia L. Pollick
                                     Cynthia L. Pollick, Esquire
                                     Pa. I.D. No.: 83826
                                     363 Laurel Street
                                     Pittston, PA 18640
                                     (570) 654-9675
                                     pollick@lawyer.com



                                       12
      Case 3:20-cv-00042-MEM Document 28 Filed 05/08/20 Page 13 of 13




                        CERTIFICATE OF SERVICE

     Cynthia L Pollick, Esquire, hereby certifies that on May 8, 2020, she

served a copy of Plaintiffs’ Second Amended Complaint on Defendants by

serving a copy via ECF on Defendants:

     Sean P. McDonough, Esquire
     Dougherty, Leventhal & Price, LLP
     75 Glenmaura National Blvd.
     Moosic PA 18507




                                        13
